Order, Supreme Court, New York County, entered on October 8, 1975, denying defendant’s motion for summary judgment dismissing the complaint in this action for damages for breach of an oral contract of employment, unanimously reversed, on the law, and complaint dismissed, without costs and without disbursements. Based upon the allegations in the complaint, the items of plaintiffs bill of particulars and his pretrial testimony, it is beyond dispute in this record that the oral contract sued upon was made on July 6, 1973, with performance to commence on August 1, 1973 and be completed on July 31, 1974. As a matter of law, such an agreement is violative of the Statute of Frauds and, accordingly, is not enforcible. "The agreement * * * was void since 'By its terms it [was] not to be performed within one year from the making thereof. (General Obligations Law, § 5-701.)” (Hanan v Corning Glass Works, 35 AD2d 697, 698.) Concur—Stevens, P. J., Markewich, Kupferman, Capozzoli and Nunez, JJ.